Case 1:18-cv-10191-DLC Document9 Filed 11/02/18 Page 1 of 2

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

DEUTSCHE BANK SECURITIES, INC.,
Plaintiff,

v. Case No.: = 18-cv-10191

MARIA DE LOS ANGELES APARAIN
BORJAS and BRALISOL ASSOCIATES
LTD.,

Defendants.

 

 

DEUTSCHE BANK SECURITIES, INC.’S NOTICE OF MOTION FOR A
PRELIMINARY INJUNCTION

PLEASE TAKE NOTICE that, upon the accompanying papers described herein, Plaintiff
Deutsche Bank Securities, Inc. (“DBSI”) will move this Court, by and through its undersigned
attomeys, at the United States Courthouse for the Southern District of New York, 500 Pearl
Street, Courtroom 18B, New York, New York, before the Honorable Denise L. Cote, on such a
date and time as the Court determines, for an order pursuant to Rule 65(a) of the Federal Rules of
Civil Procedure, preliminarily enjoining Defendants from arbitrating claims against DBSI before

the Financial Industry Regulatory Authority.

PLEASE TAKE FURTHER NOTICE that the papers filed in support of this motion
consist of: (1) DBSI’s Memorandum of Law in Support of its Motion for a Preliminary
Injunction; (2) the November 2, 2018 Declaration of David G. Januszewski in Support of DBSI’s

Motion for a Preliminary Injunction; and (3) all prior pleadings in this action.
Case 1:18-cv-10191-DLC Document9 Filed 11/02/18 Page 2 of 2

Dated: November 2, 2018
New York, New York

CAHILL GORDON & REINDEL LLP

By: LZ”

David G. Januszewski
Sesi V. Garimella
80 Pine Street
New York, New York 10005
(212) 701-3000

Attorneys for Plaintiff Deutsche Bank Securities, Inc.

-2-
